


Exhibit 10.5

CELANESE CORPORATION
2004 STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT, is made effective as of January 20, 2005 (the “Date of Grant”),
between Celanese Corporation (the “Company”) and the individual named as a
participant on the signature page hereto (the “Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the Options provided for herein to the
Participant pursuant to the Plan and the terms set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:


1.             DEFINITIONS.  WHENEVER THE FOLLOWING TERMS ARE USED IN THIS
AGREEMENT, THEY SHALL HAVE THE MEANINGS SET FORTH BELOW.  CAPITALIZED TERMS NOT
OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME MEANINGS AS IN THE PLAN.


(A)   CAUSE:  “CAUSE” AS DEFINED IN AN EMPLOYMENT AGREEMENT OR CHANGE IN CONTROL
AGREEMENT BETWEEN THE COMPANY OR ITS SUBSIDIARIES AND THE PARTICIPANT OR, IF NOT
DEFINED THEREIN OR IF THERE IS NO SUCH AGREEMENT, “CAUSE” MEANS (I) THE
PARTICIPANT’S WILLFUL FAILURE TO PERFORM PARTICIPANT’S DUTIES TO THE COMPANY
(OTHER THAN AS A RESULT OF TOTAL OR PARTIAL INCAPACITY DUE TO PHYSICAL OR MENTAL
ILLNESS) FOR A PERIOD OF 30 DAYS FOLLOWING WRITTEN NOTICE BY THE COMPANY TO THE
PARTICIPANT OF SUCH FAILURE, (II) COMMISSION OF (X) A FELONY (OTHER THAN
TRAFFIC-RELATED) UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF OR ANY
SIMILAR CRIMINAL ACT IN A JURISDICTION OUTSIDE THE UNITED STATES OR (Y) A CRIME
INVOLVING MORAL TURPITUDE, (III) PARTICIPANT’S WILLFUL MALFEASANCE OR WILLFUL
MISCONDUCT WHICH IS DEMONSTRABLY INJURIOUS TO THE COMPANY, (IV) ANY ACT OF FRAUD
BY THE PARTICIPANT OR (V) THE PARTICIPANT’S BREACH OF THE PROVISIONS OF ANY
CONFIDENTIALITY, NONCOMPETITION OR NONSOLICITATION TO WHICH THE PARTICIPANT IS
SUBJECT.


(B)   DISABILITY:  THE PARTICIPANT BECOMES PHYSICALLY OR MENTALLY INCAPACITATED
AND IS THEREFORE UNABLE FOR A PERIOD OF SIX CONSECUTIVE MONTHS OR FOR AN
AGGREGATE OF NINE MONTHS IN ANY 24 CONSECUTIVE MONTH PERIOD TO PERFORM
PARTICIPANT’S DUTIES.


(C)   EBITDA:   THE SAME MEANING AS “ADJUSTED EBITDA” IN THE COMPANY’S CREDIT
AGREEMENT DATED AS OF JANUARY 26, 2005, EXCEPT THERE SHALL BE NO INCLUSION OF
ANY FAVORABLE RESERVE REVERSALS OR ANY EXTRAORDINARY OR NON-RECURRING GAINS
UNLESS THE RESERVE OR GAIN IS ADJUSTING AN EXPENSE THAT OCCURRED AND IMPACTED
ADJUSTED EBITDA DURING 2004-2008.


(D)   EXPIRATION DATE:  THE TENTH ANNIVERSARY OF THE DATE OF GRANT.

 

--------------------------------------------------------------------------------


 


(E)   FREE CASH FLOW:  EBITDA LESS “CAPITAL EXPENDITURES” (AS DEFINED UNDER
GAAP), PLUS OR MINUS CHANGES IN TRADE WORKING CAPITAL, MINUS CASH OUTFLOWS FROM
SPECIAL CHARGES AND RESTRUCTURING COSTS (NOT INCLUDED IN SPECIAL CHARGES OR
INCLUDED IN PURCHASE ACCOUNTING) PLUS CASH RECOVERIES ASSOCIATED WITH EXPENSES
RECOGNIZED AFTER JANUARY 1, 2005, IN EACH CASE WITHOUT DUPLICATION.


(F)    GOOD REASON:  “GOOD REASON” AS DEFINED IN AN EMPLOYMENT AGREEMENT OR
CHANGE IN CONTROL AGREEMENT BETWEEN THE COMPANY OR ITS SUBSIDIARIES AND THE
PARTICIPANT OR, IF NOT DEFINED THEREIN OR IF THERE IS NO SUCH AGREEMENT, “GOOD
REASON” MEANS (I) A SUBSTANTIAL DIMINUTION IN PARTICIPANT’S POSITION OR DUTIES;
ADVERSE CHANGE IN REPORTING LINES, OR ASSIGNMENT OF DUTIES MATERIALLY
INCONSISTENT WITH HIS POSITION (OTHER THAN IN CONNECTION WITH AN INCREASE IN
RESPONSIBILITY OR A PROMOTION), (II) ANY REDUCTION IN PARTICIPANT’S BASE SALARY
OR ANNUAL BONUS OPPORTUNITY OR (III) FAILURE OF THE COMPANY TO PAY COMPENSATION
OR BENEFITS WHEN DUE, IN EACH CASE WHICH IS NOT CURED WITHIN 30 DAYS FOLLOWING
THE COMPANY’S RECEIPT OF WRITTEN NOTICE FROM PARTICIPANT DESCRIBING THE EVENT
CONSTITUTING GOOD REASON.


(G)   OPTIONS:  COLLECTIVELY, THE TIME OPTION AND THE PERFORMANCE OPTIONS TO
PURCHASE SHARES GRANTED UNDER THIS AGREEMENT.


(H)   PERFORMANCE OPTIONS:  COLLECTIVELY, THE TIER I EBITDA PERFORMANCE OPTION,
THE TIER I FCF PERFORMANCE OPTION, THE TIER II EBITDA PERFORMANCE OPTION AND THE
TIER II FCF PERFORMANCE OPTION.


(I)    PERFORMANCE TARGETS:  COLLECTIVELY, THE TIER I EBITDA TARGET, THE TIER I
FCF TARGET, THE TIER II EBITDA TARGET AND THE TIER II FCF TARGET.


(J)    PLAN:  THE CELANESE CORPORATION 2004 STOCK INCENTIVE PLAN, AS FROM TIME
TO TIME AMENDED.


(K)   RETIREMENT:  VOLUNTARY RESIGNATION ON OR AFTER PARTICIPANT HAS ATTAINED
AGE 65.


(L)    STOCKHOLDERS AGREEMENT: THE STOCKHOLDERS AGREEMENT, DATED AS OF JANUARY
18, 2005 (AS AMENDED FROM TIME TO TIME), AMONG THE COMPANY AND THE OTHER PARTIES
THERETO.


(M)  TIER I EBITDA PERFORMANCE OPTION:  AN OPTION TO PURCHASE THE NUMBER OF
SHARES SET FORTH ON SCHEDULE A ATTACHED HERETO.


(N)   TIER I EBITDA TARGET:  THE TIER I EBITDA TARGET SET FORTH ON SCHEDULE B
ATTACHED HERETO.


(O)   TIER I FCF PERFORMANCE OPTION:  AN OPTION TO PURCHASE THE NUMBER OF SHARES
SET FORTH ON SCHEDULE A ATTACHED HERETO.


(P)   TIER I FCF TARGET:  THE TIER I FCF TARGET SET FORTH ON SCHEDULE B ATTACHED
HERETO.

 

2

--------------------------------------------------------------------------------


 


 


(Q)   TIER II EBITDA PERFORMANCE OPTION:  AN OPTION TO PURCHASE THE NUMBER OF
SHARES SET FORTH ON SCHEDULE A ATTACHED HERETO.


(R)    TIER II EBITDA TARGET:  THE TIER II EBITDA TARGET SET FORTH ON SCHEDULE B
ATTACHED HERETO.


(S)   TIER II FCF PERFORMANCE OPTION:  AN OPTION TO PURCHASE THE NUMBER OF
SHARES SET FORTH ON SCHEDULE A ATTACHED HERETO.


(T)    TIER II FCF TARGET:  THE TIER II FCF TARGET SET FORTH ON SCHEDULE B
ATTACHED HERETO.


(U)   TIME OPTION:  AN OPTION WITH RESPECT TO WHICH THE TERMS AND CONDITIONS ARE
SET FORTH IN SECTION 3(A) OF THIS AGREEMENT.


(V)   VESTED PORTION:  AT ANY TIME, THE PORTION OF AN OPTION WHICH HAS BECOME
VESTED, AS DESCRIBED IN SECTION 3 OF THIS AGREEMENT.


2.             GRANT OF OPTIONS.  THE COMPANY HEREBY GRANTS TO THE PARTICIPANT
THE RIGHT AND OPTION TO PURCHASE, ON THE TERMS AND CONDITIONS HEREINAFTER SET
FORTH, THE NUMBER OF SHARES SUBJECT TO THE TIME OPTION, THE TIER I EBITDA
PERFORMANCE OPTION, THE TIER I FCF PERFORMANCE OPTION, THE TIER II EBITDA
PERFORMANCE OPTION AND THE TIER II FCF PERFORMANCE OPTION SET FORTH ON
SCHEDULE A ATTACHED HERETO, SUBJECT TO ADJUSTMENT AS SET FORTH IN THE PLAN.  THE
EXERCISE PRICE OF THE SHARES SUBJECT TO THE OPTIONS SHALL BE $16 PER SHARE,
SUBJECT TO ADJUSTMENT AS SET FORTH IN THE PLAN (THE “OPTION PRICE”).  THE
OPTIONS ARE INTENDED TO BE NONQUALIFIED STOCK OPTIONS, AND ARE NOT INTENDED TO
BE TREATED AS ISOS THAT COMPLY WITH SECTION 422 OF THE CODE.


3.                                       VESTING OF THE OPTIONS.


(A)   VESTING OF THE TIME OPTION.


(I)            IN GENERAL.  SUBJECT TO THE PARTICIPANT’S CONTINUED EMPLOYMENT
WITH THE COMPANY AND ITS AFFILIATES, THE TIME OPTION SHALL VEST AND BECOME
EXERCISABLE (A) WITH RESPECT TO FIFTEEN PERCENT (15%) OF THE SHARES SUBJECT TO
SUCH TIME OPTION ON THE DATE OF GRANT, (B) WITH RESPECT TO AN ADDITIONAL TWENTY
PERCENT (20%) OF THE SHARES SUBJECT TO SUCH TIME OPTION ON DECEMBER 31, 2005,
DECEMBER 31, 2006, DECEMBER 31, 2007 AND DECEMBER 31, 2008 AND (C) WITH RESPECT
TO THE REMAINING FIVE PERCENT (5%) OF THE SHARES SUBJECT TO THE TIME OPTION ON
MARCH 31, 2009.


(II)           CHANGE IN CONTROL.  NOTWITHSTANDING THE FOREGOING, UPON A CHANGE
IN CONTROL, THE TIME OPTION SHALL, TO THE EXTENT NOT PREVIOUSLY CANCELLED OR
EXPIRED, IMMEDIATELY BECOME ONE HUNDRED PERCENT (100%) VESTED AND EXERCISABLE.


(B)   VESTING OF THE PERFORMANCE OPTIONS.


(I)            IN GENERAL.  EACH PERFORMANCE OPTION SHALL VEST AND BECOME
EXERCISABLE WITH RESPECT TO FIFTEEN PERCENT (15%) OF THE SHARES SUBJECT TO EACH
SUCH

 

3

--------------------------------------------------------------------------------


 


PERFORMANCE OPTION ON THE DATE OF GRANT.  SUBJECT TO THE PARTICIPANT’S CONTINUED
EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES, EACH PERFORMANCE OPTION, TO THE
EXTENT NOT PREVIOUSLY CANCELED OR EXPIRED, SHALL BECOME FULLY VESTED AND
EXERCISABLE WITH RESPECT TO ONE HUNDRED PERCENT (100%) OF THE SHARES SUBJECT TO
SUCH PERFORMANCE OPTION ON THE EIGHTH ANNIVERSARY OF THE DATE OF GRANT.


(II)           ACCELERATION.  NOTWITHSTANDING THE LAST SENTENCE OF SECTION
3(B)(I) ABOVE AND SUBJECT TO THE PARTICIPANT’S CONTINUED EMPLOYMENT WITH THE
COMPANY AND ITS AFFILIATES, EACH PERFORMANCE OPTION SHALL VEST AND BECOME
EXERCISABLE (A) WITH RESPECT TO THIRTY PERCENT (30%) OF THE SHARES SUBJECT TO
EACH SUCH PERFORMANCE OPTION ON DECEMBER 31, 2005 AND DECEMBER 31, 2006, (B)
WITH RESPECT TO FIFTEEN PERCENT (15%) OF THE SHARES SUBJECT TO EACH SUCH
PERFORMANCE OPTION ON DECEMBER 31, 2007 AND (C) WITH RESPECT TO TEN PERCENT
(10%) OF THE SHARES SUBJECT TO EACH SUCH PERFORMANCE OPTION ON DECEMBER 31, 2008
(EACH OF DECEMBER 31, 2005, DECEMBER 31, 2006, DECEMBER 31, 2007 AND DECEMBER
31, 2008, AN “ACCELERATED VESTING DATE”) TO THE EXTENT THAT THE PERFORMANCE
TARGET FOR SUCH PERFORMANCE OPTION IS ACHIEVED FOR THE FISCAL YEAR ENDING ON AN
ACCELERATED VESTING DATE.


(III)          CATCH-UP.  NOTWITHSTANDING THE FOREGOING AND SUBJECT TO THE
PARTICIPANT’S CONTINUED EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES, IF, ON
DECEMBER 31, 2008, THE CUMULATIVE PERFORMANCE TARGET FOR A PERFORMANCE OPTION
HAS BEEN ACHIEVED FOR THE PERIOD COMMENCING WITH THE YEAR ENDING ON DECEMBER 31,
2005 THROUGH THE YEAR ENDING ON DECEMBER 31, 2008, THEN SUCH PERFORMANCE OPTION
SHALL IMMEDIATELY BECOME ONE HUNDRED PERCENT (100%) VESTED AND EXERCISABLE.  IN
ADDITION, (X) IF BLACKSTONE SELLS NINETY PERCENT (90%) OF ITS EQUITY INTEREST IN
THE COMPANY PRIOR TO DECEMBER 31, 2008 OR (Y) UPON THE OCCURRENCE OF A CHANGE OF
CONTROL, THE PORTION OF A PERFORMANCE OPTION THAT WAS ELIGIBLE TO, BUT DID NOT,
VEST ON AN ACCELERATED VESTING DATE THAT OCCURRED PRIOR TO SUCH EVENT SHALL VEST
TO THE EXTENT THAT THE CUMULATIVE PERFORMANCE TARGET FOR SUCH PERFORMANCE OPTION
WAS ACHIEVED FOR THE PERIOD COMMENCING WITH THE YEAR ENDING ON DECEMBER 31, 2005
THROUGH THE YEAR ENDING ON THE ACCELERATED VESTING DATE IMMEDIATELY PRIOR TO
SUCH EVENT.


(IV)          CHANGE IN CONTROL.  NOTWITHSTANDING THE FOREGOING, UPON A CHANGE
IN CONTROL, THE PERFORMANCE OPTION SHALL, TO THE EXTENT NOT PREVIOUSLY CANCELLED
OR EXPIRED, BECOME VESTED AND EXERCISABLE WITH RESPECT TO THE SHARES THAT WERE
ELIGIBLE TO VEST AND BECOME EXERCISABLE ON EACH ACCELERATED VESTING DATE THROUGH
THE ACCELERATED VESTING DATE OF THE YEAR OF THE CHANGE IN CONTROL IF EITHER
(X) THE CUMULATIVE PERFORMANCE TARGET APPLICABLE TO SUCH PERFORMANCE OPTION WAS
ACHIEVED FOR THE PERIOD COMMENCING WITH THE YEAR ENDING ON DECEMBER 31, 2005
THROUGH THE CHANGE IN CONTROL (THE PERFORMANCE TARGET FOR THE YEAR OF THE CHANGE
IN CONTROL SHALL BE APPROPRIATELY ADJUSTED BY THE COMMITTEE TO REFLECT THE
PERIOD FROM THE BEGINNING OF THE YEAR OF THE CHANGE IN CONTROL THROUGH THE
CHANGE IN CONTROL) OR (X) BLACKSTONE RECEIVES IN CONNECTION WITH SUCH CHANGE IN
CONTROL AN AMOUNT EQUAL TO AT LEAST $54.45 PER SHARE ON ITS INITIAL EQUITY
INVESTMENT (APPROPRIATELY ADJUSTED, AS DETERMINED IN THE SOLE DISCRETION OF THE
COMMITTEE, TO REFLECT ANY CHANGES IN THE CAPITALIZATION OF THE COMPANY).

 

4

--------------------------------------------------------------------------------


 


(C)   TERMINATION OF EMPLOYMENT.


(I)            GENERAL.  OTHER THAN AS DESCRIBED IN SECTIONS 3(C)(II) AND (III),
IF THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES TERMINATES
FOR ANY REASON, THE OPTION, TO THE EXTENT NOT THEN VESTED AND EXERCISABLE, SHALL
EXPIRE AND BE IMMEDIATELY CANCELED BY THE COMPANY WITHOUT CONSIDERATION.


(II)           TIME OPTION.  NOTWITHSTANDING SECTION 3(A) AND 3(C)(I), IN THE
EVENT THAT THE PARTICIPANT’S EMPLOYMENT IS TERMINATED (A) BY THE COMPANY WITHOUT
CAUSE, (B) BY THE PARTICIPANT WITH GOOD REASON OR (C) DUE TO THE PARTICIPANT’S
DEATH, DISABILITY OR RETIREMENT, TO THE EXTENT NOT PREVIOUSLY CANCELLED OR
EXPIRED, THE TIME OPTION SHALL IMMEDIATELY BECOME VESTED AND EXERCISABLE AS TO
THE SHARES SUBJECT TO THE TIME OPTION THAT WOULD HAVE OTHERWISE VESTED AND
BECOME EXERCISABLE IN THE CALENDAR YEAR IN WHICH SUCH TERMINATION OF EMPLOYMENT
OCCURS.


(III)          PERFORMANCE OPTION.  NOTWITHSTANDING SECTION 3(B) AND 3(C)(I), IN
THE EVENT THAT (X) THE PARTICIPANT’S EMPLOYMENT IS TERMINATED (A) BY THE COMPANY
WITHOUT CAUSE, (B) BY THE PARTICIPANT WITH GOOD REASON OR (C) DUE TO THE
PARTICIPANT’S DEATH, DISABILITY OR RETIREMENT AND (Y) A PERFORMANCE TARGET IS
ACHIEVED WITH RESPECT TO A PERFORMANCE OPTION FOR THE YEAR OF SUCH TERMINATION
OF EMPLOYMENT, TO THE EXTENT NOT PREVIOUSLY CANCELLED OR EXPIRED, SUCH
PERFORMANCE OPTION SHALL BECOME VESTED AND EXERCISABLE WITH RESPECT TO THE
SHARES SUBJECT TO THE PERFORMANCE OPTION THAT WOULD HAVE VESTED AND BECOME
EXERCISABLE UPON THE ACHIEVEMENT OF SUCH PERFORMANCE TARGET AS IF THE
PARTICIPANT’S EMPLOYMENT CONTINUED THROUGH THE END OF SUCH YEAR.


4.                                       EXERCISE OF OPTIONS.


(A)   PERIOD OF EXERCISE.  SUBJECT TO THE PROVISIONS OF THE PLAN AND THIS
AGREEMENT, THE PARTICIPANT MAY EXERCISE ALL OR ANY PART OF THE VESTED PORTION OF
AN OPTION AT ANY TIME PRIOR TO THE EXPIRATION DATE.  NOTWITHSTANDING THE
FOREGOING, IF THE PARTICIPANT’S EMPLOYMENT TERMINATES PRIOR TO THE EXPIRATION
DATE, THE VESTED PORTION OF AN OPTION SHALL REMAIN EXERCISABLE ONLY FOR THE
PERIOD SET FORTH BELOW (AND SHALL EXPIRE UPON TERMINATION OF SUCH PERIOD):


(I)            TERMINATION BY THE COMPANY WITHOUT CAUSE, TERMINATION BY THE
PARTICIPANT WITH GOOD REASON OR TERMINATION DUE TO DEATH, DISABILITY OR
RETIREMENT.  IF THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES
IS TERMINATED (A) BY THE COMPANY WITHOUT CAUSE, (B) BY THE PARTICIPANT WITH GOOD
REASON OR (C) DUE TO THE PARTICIPANT’S DEATH, DISABILITY OR RETIREMENT, THE
PARTICIPANT MAY EXERCISE (X) THE VESTED PORTION OF THE TIME OPTION FOR A PERIOD
ENDING ON THE EARLIER OF (A) ONE YEAR FOLLOWING THE DATE OF SUCH TERMINATION AND
(B) THE EXPIRATION DATE AND (Y) THE VESTED PORTION OF A PERFORMANCE OPTION FOR A
PERIOD ENDING ON THE EARLIER OF (A) THE LATER OF (1) ONE YEAR FOLLOWING THE DATE
OF SUCH TERMINATION AND (2) 90 DAYS FOLLOWING THE DATE THE TOTAL VESTED PORTION
OF SUCH PERFORMANCE OPTION IS DETERMINED AND (B) THE EXPIRATION DATE; AND


(II)           TERMINATION BY THE PARTICIPANT WITHOUT GOOD REASON.  IF THE
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES IS TERMINATED BY
THE PARTICIPANT WITHOUT GOOD REASON, THE PARTICIPANT MAY EXERCISE THE VESTED
PORTION OF AN

 

5

--------------------------------------------------------------------------------


 


OPTION FOR A PERIOD ENDING ON THE EARLIER OF (A) 90 DAYS FOLLOWING THE DATE OF
SUCH TERMINATION AND (B) THE EXPIRATION DATE; AND


(III)          TERMINATION BY THE COMPANY FOR CAUSE.  IF THE PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES IS TERMINATED BY THE COMPANY FOR
CAUSE, THE VESTED PORTION OF AN OPTION SHALL IMMEDIATELY TERMINATE IN FULL AND
CEASE TO BE EXERCISABLE; AND


(B)   METHOD OF EXERCISE.


(I)            SUBJECT TO SECTION 4(A) OF THIS AGREEMENT, THE VESTED PORTION OF
AN OPTION MAY BE EXERCISED BY DELIVERING TO THE COMPANY AT ITS PRINCIPAL OFFICE
WRITTEN NOTICE OF INTENT TO SO EXERCISE; PROVIDED THAT THE OPTION MAY BE
EXERCISED WITH RESPECT TO WHOLE SHARES ONLY.  SUCH NOTICE SHALL SPECIFY THE
NUMBER OF SHARES FOR WHICH THE OPTION IS BEING EXERCISED AND, OTHER THAN AS
DESCRIBED IN CLAUSE (C) OF THE FOLLOWING SENTENCE, SHALL BE ACCOMPANIED BY
PAYMENT IN FULL OF THE AGGREGATE OPTION PRICE IN RESPECT OF SUCH SHARES. 
PAYMENT OF THE AGGREGATE OPTION PRICE MAY BE MADE (A) IN CASH, OR ITS EQUIVALENT
(E.G., A CHECK), (B) BY TRANSFERRING TO THE COMPANY SHARES HAVING A FAIR MARKET
VALUE EQUAL TO THE AGGREGATE OPTION PRICE FOR THE SHARES BEING PURCHASED AND
SATISFYING SUCH OTHER REQUIREMENTS AS MAY BE IMPOSED BY THE COMMITTEE; PROVIDED
THAT SUCH SHARES HAVE BEEN HELD BY THE PARTICIPANT FOR NO LESS THAN SIX MONTHS
(OR SUCH OTHER PERIOD AS ESTABLISHED FROM TIME TO TIME BY THE COMMITTEE OR
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES), (C) IF THERE IS A PUBLIC MARKET FOR
THE SHARES AT THE TIME OF PAYMENT, SUBJECT TO SUCH RULES AS MAY BE ESTABLISHED
BY THE COMMITTEE, THROUGH DELIVERY OF IRREVOCABLE INSTRUCTIONS TO A BROKER TO
SELL THE SHARES OTHERWISE DELIVERABLE UPON THE EXERCISE OF THE OPTION AND
DELIVER PROMPTLY TO THE COMPANY AN AMOUNT EQUAL TO THE AGGREGATE OPTION PRICE OR
(D) BY A COMBINATION OF (A) AND (B) ABOVE OR SUCH OTHER METHOD AS APPROVED BY
THE COMMITTEE.  NO PARTICIPANT SHALL HAVE ANY RIGHTS TO DIVIDENDS OR OTHER
RIGHTS OF A STOCKHOLDER WITH RESPECT TO THE SHARES SUBJECT TO AN OPTION UNTIL
THE PARTICIPANT HAS GIVEN WRITTEN NOTICE OF EXERCISE OF THE OPTION, PAID IN FULL
FOR SUCH SHARES OR OTHERWISE COMPLETED THE EXERCISE TRANSACTION AS DESCRIBED IN
THE PRECEDING SENTENCE AND, IF APPLICABLE, HAS SATISFIED ANY OTHER CONDITIONS
IMPOSED PURSUANT TO THIS AGREEMENT.


(II)           NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN OR THIS AGREEMENT
TO THE CONTRARY, ABSENT AN AVAILABLE EXEMPTION TO REGISTRATION OR QUALIFICATION,
AN OPTION MAY NOT BE EXERCISED PRIOR TO THE COMPLETION OF ANY REGISTRATION OR
QUALIFICATION OF THE OPTION OR THE SHARES UNDER APPLICABLE STATE AND FEDERAL
SECURITIES OR OTHER LAWS, OR UNDER ANY RULING OR REGULATION OF ANY GOVERNMENTAL
BODY OR NATIONAL SECURITIES EXCHANGE THAT THE COMMITTEE SHALL IN ITS SOLE
REASONABLE DISCRETION DETERMINE TO BE REQUIRED BY SUCH LAWS, RULINGS OR
REGULATIONS.


(III)          UPON THE COMPANY’S DETERMINATION THAT AN OPTION HAS BEEN VALIDLY
EXERCISED AS TO ANY OF THE SHARES, THE COMPANY SHALL ISSUE CERTIFICATES IN THE
PARTICIPANT’S NAME FOR SUCH SHARES.  HOWEVER, THE COMPANY SHALL NOT BE LIABLE TO
THE PARTICIPANT FOR DAMAGES RELATING TO ANY REASONABLE DELAYS IN ISSUING THE
CERTIFICATES TO THE PARTICIPANT OR ANY LOSS BY THE PARTICIPANT OF THE
CERTIFICATES.

 

6

--------------------------------------------------------------------------------


 


(IV)          IN THE EVENT OF THE PARTICIPANT’S DEATH, THE VESTED PORTION OF AN
OPTION SHALL REMAIN VESTED AND EXERCISABLE BY THE PARTICIPANT’S EXECUTOR OR
ADMINISTRATOR, OR THE PERSON OR PERSONS TO WHOM THE PARTICIPANT’S RIGHTS UNDER
THIS AGREEMENT SHALL PASS BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION AS
THE CASE MAY BE, TO THE EXTENT SET FORTH IN SECTION 4(A) OF THIS AGREEMENT.  ANY
HEIR OR LEGATEE OF THE PARTICIPANT SHALL TAKE RIGHTS HEREIN GRANTED SUBJECT TO
THE TERMS AND CONDITIONS HEREOF.


(V)           AS A CONDITION TO THE EXERCISE OF ANY OPTION EVIDENCED BY THIS
AGREEMENT, THE PARTICIPANT SHALL EXECUTE THE STOCKHOLDERS AGREEMENT, IF THEN IN
EFFECT.


5.             ADJUSTMENTS.  IN THE EVENT OF ANY CHANGE IN THE OUTSTANDING
SHARES AFTER THE EFFECTIVE DATE BY REASON OF ANY SHARE DIVIDEND OR SPLIT,
REORGANIZATION, RECAPITALIZATION, MERGER, CONSOLIDATION, SPIN-OFF, COMBINATION
OR TRANSACTION OR EXCHANGE OF SHARES OR OTHER CORPORATE EXCHANGE, OR IN THE
EVENT OF ANY DISTRIBUTION TO SHAREHOLDERS OF SHARES (OTHER THAN REGULAR CASH
DIVIDENDS OR ANY SYNTHETIC SECONDARY OFFERING FOLLOWING AN INITIAL PUBLIC
OFFERING OF THE SHARES) OR ANY TRANSACTION SIMILAR TO THE FOREGOING OR THE
ISSUANCE OF EQUITY (OR RIGHTS TO ACQUIRE EQUITY) FOR CONSIDERATION LESS THAN
FAIR MARKET VALUE (OTHER THAN EQUITY-BASED COMPENSATION OR THE CONVERSION OF
PREFERRED SHARES OF THE COMPANY TO SHARES), THE COMMITTEE IN ITS SOLE DISCRETION
AND WITHOUT LIABILITY TO ANY PERSON MAY MAKE SUCH SUBSTITUTION OR ADJUSTMENT, IF
ANY, AS IT DEEMS TO BE EQUITABLE, TO THE OPTION; PROVIDED, THAT IN THE EVENT OF
AN EXTRAORDINARY DIVIDEND OR SIMILAR EXTRAORDINARY DISTRIBUTION (EXCLUDING AN
INITIAL PUBLIC OFFERING OF THE SHARES AND ANY SYNTHETIC SECONDARY OFFERINGS), IN
LIEU OF ANY OTHER ADJUSTMENT OR SUBSTITUTION, THE PARTICIPANT SHALL BE ENTITLED
TO RECEIVE, WITH RESPECT TO EACH SHARE SUBJECT TO THE VESTED PORTION OF THE
OPTION AS OF SUCH DISTRIBUTION, AN AMOUNT EQUAL TO SUCH EXTRAORDINARY DIVIDEND
OR DISTRIBUTION PAID WITH RESPECT TO A SHARE (WHETHER PAID IN CASH OR
OTHERWISE), SUCH AMOUNT TO BE PAID WHEN SUCH DISTRIBUTION IS PAID TO
SHAREHOLDERS OF THE COMPANY.


6.             NO RIGHT TO CONTINUED EMPLOYMENT.  NEITHER THE PLAN NOR THIS
AGREEMENT SHALL BE CONSTRUED AS GIVING THE PARTICIPANT THE RIGHT TO BE RETAINED
IN THE EMPLOY OF, OR IN ANY CONSULTING RELATIONSHIP TO, THE COMPANY OR ANY
AFFILIATE.  FURTHER, THE COMPANY OR ITS AFFILIATE MAY AT ANY TIME TERMINATE THE
PARTICIPANT OR DISCONTINUE ANY CONSULTING RELATIONSHIP, FREE FROM ANY LIABILITY
OR ANY CLAIM UNDER THE PLAN OR THIS AGREEMENT, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN.


7.             LEGEND ON CERTIFICATES.  THE CERTIFICATES REPRESENTING THE SHARES
PURCHASED BY EXERCISE OF AN OPTION SHALL BE SUBJECT TO SUCH STOP TRANSFER ORDERS
AND OTHER RESTRICTIONS AS THE COMMITTEE MAY DETERMINE IS REQUIRED BY THE RULES,
REGULATIONS, AND OTHER REQUIREMENTS OF THE SECURITIES AND EXCHANGE COMMISSION,
ANY STOCK EXCHANGE UPON WHICH SUCH SHARES ARE LISTED, ANY APPLICABLE FEDERAL OR
STATE LAWS AND THE COMPANY’S CERTIFICATE OF INCORPORATION AND BYLAWS, AND THE
COMMITTEE MAY CAUSE A LEGEND OR LEGENDS TO BE PUT ON ANY SUCH CERTIFICATES TO
MAKE APPROPRIATE REFERENCE TO SUCH RESTRICTIONS.


8.             TRANSFERABILITY.  UNLESS OTHERWISE DETERMINED BY THE COMMITTEE,
AN OPTION MAY NOT BE ASSIGNED, ALIENATED, PLEDGED, ATTACHED, SOLD OR OTHERWISE
TRANSFERRED OR ENCUMBERED BY THE PARTICIPANT OTHERWISE THAN BY WILL OR BY THE
LAWS OF DESCENT AND DISTRIBUTION, AND ANY SUCH PURPORTED ASSIGNMENT, ALIENATION,
PLEDGE, ATTACHMENT, SALE, TRANSFER OR ENCUMBRANCE SHALL BE VOID AND
UNENFORCEABLE AGAINST THE COMPANY OR ANY AFFILIATE; PROVIDED THAT THE

 

7

--------------------------------------------------------------------------------


 


DESIGNATION OF A BENEFICIARY SHALL NOT CONSTITUTE AN ASSIGNMENT, ALIENATION,
PLEDGE, ATTACHMENT, SALE, TRANSFER OR ENCUMBRANCE.  DURING THE PARTICIPANT’S
LIFETIME, AN OPTION IS EXERCISABLE ONLY BY THE PARTICIPANT.


9.             WITHHOLDING.  THE PARTICIPANT MAY BE REQUIRED TO PAY TO THE
COMPANY OR ITS AFFILIATE AND THE COMPANY OR ITS AFFILIATE SHALL HAVE THE RIGHT
AND IS HEREBY AUTHORIZED TO WITHHOLD FROM ANY PAYMENT DUE OR TRANSFER MADE UNDER
THE OPTION OR UNDER THE PLAN OR FROM ANY COMPENSATION OR OTHER AMOUNT OWING TO A
PARTICIPANT THE AMOUNT (IN CASH, SHARES, OTHER SECURITIES, OTHER AWARDS OR OTHER
PROPERTY) OF ANY APPLICABLE WITHHOLDING TAXES IN RESPECT OF THE OPTION, ITS
EXERCISE, OR ANY PAYMENT OR TRANSFER UNDER THE OPTION OR UNDER THE PLAN AND TO
TAKE SUCH ACTION AS MAY BE NECESSARY IN THE OPTION OF THE COMPANY TO SATISFY ALL
OBLIGATIONS FOR THE PAYMENT OF SUCH TAXES.


10.           SECURITIES LAWS.  UPON THE ACQUISITION OF ANY SHARES PURSUANT TO
THE EXERCISE OF AN OPTION, THE PARTICIPANT WILL MAKE OR ENTER INTO SUCH WRITTEN
REPRESENTATIONS, WARRANTIES AND AGREEMENTS AS THE COMMITTEE MAY REASONABLY
REQUEST IN ORDER TO COMPLY WITH APPLICABLE SECURITIES LAWS OR WITH THIS
AGREEMENT.


11.           NOTICES.  ANY NOTICE UNDER THIS AGREEMENT SHALL BE ADDRESSED TO
THE COMPANY IN CARE OF ITS GENERAL COUNSEL, ADDRESSED TO THE PRINCIPAL EXECUTIVE
OFFICE OF THE COMPANY AND TO THE PARTICIPANT AT THE ADDRESS LAST APPEARING IN
THE PERSONNEL RECORDS OF THE COMPANY FOR THE PARTICIPANT OR TO EITHER PARTY AT
SUCH OTHER ADDRESS AS EITHER PARTY HERETO MAY HEREAFTER DESIGNATE IN WRITING TO
THE OTHER.  ANY SUCH NOTICE SHALL BE DEEMED EFFECTIVE UPON RECEIPT THEREOF BY
THE ADDRESSEE.


12.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
CONFLICTS OF LAWS PROVISIONS THEREOF.


13.           OPTIONS SUBJECT TO PLAN AND STOCKHOLDERS AGREEMENT.  BY ENTERING
INTO THIS AGREEMENT THE PARTICIPANT AGREES AND ACKNOWLEDGES THAT THE PARTICIPANT
HAS RECEIVED AND READ A COPY OF THE PLAN AND THE STOCKHOLDERS AGREEMENT.  THE
OPTIONS AND THE SHARES RECEIVED UPON EXERCISE OF THE OPTIONS ARE SUBJECT TO THE
PLAN AND THE STOCKHOLDERS AGREEMENT.  THE TERMS AND PROVISIONS OF THE PLAN AND
THE STOCKHOLDERS AGREEMENT AS EACH MAY BE AMENDED FROM TIME TO TIME ARE HEREBY
INCORPORATED BY REFERENCE.  IN THE EVENT OF A CONFLICT BETWEEN ANY TERM OR
PROVISION CONTAINED HEREIN AND A TERM OR PROVISION OF THE PLAN OR THE
STOCKHOLDERS AGREEMENT, THE APPLICABLE TERMS AND PROVISIONS OF THE PLAN OR THE
STOCKHOLDERS AGREEMENT WILL GOVERN AND PREVAIL.  IN THE EVENT OF A CONFLICT
BETWEEN ANY TERM OR PROVISION OF THE PLAN AND ANY TERM OR PROVISION OF THE
STOCKHOLDERS AGREEMENT, THE APPLICABLE TERMS AND PROVISIONS OF THE STOCKHOLDERS
AGREEMENT WILL GOVERN AND PREVAIL.


14.           SIGNATURE IN COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT AS IF THE
SIGNATURES THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

CELANESE CORPORATION

 

 

 

 

 

 

By:

 

 

Its

 

 

 

 

 

 

 

 

 

 

 

 

 

Participant

 

9

--------------------------------------------------------------------------------


 

Schedule A

 

 

 

The number of Shares subject to each Option is set forth below:

 

Time Option:

Tier I EBITDA Performance Option:

Tier I FCF Performance Option:

Tier II EBITDA Performance Option:

Tier II FCF Performance Option:

 

--------------------------------------------------------------------------------


 

Schedule B

 

 

Performance Targets

 

 

 

 

Year-End

Tier I EBITDA

Target

Tier I FCF

Target*

Tier II EBITDA

Target

Tier II FCF

Target*

December 31, 2005

$865 million

 

$900 million

 

December 31, 2006

$975 million

 

$1.075 million

 

December 31, 2007

$975 million

 

$1.075 million

 

December 31, 2008

$825 million

 

$925 million

 

 

*  To be established annually by the Board, no later than 90 days following the
beginning of such year.

 

The Performance Targets shall be adjusted by the Committee, to the extent that
the Committee deems equitable in its sole discretion, upon acquisitions,
divestitures, to reflect changes in the business and in other appropriate
circumstances.

 

 

--------------------------------------------------------------------------------
